Citation Nr: 1728940	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  16-37 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nicole L. Applefield, Attorney at Law


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1978 to February 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), denying an initial increased rating for degenerative disc disease (DDD) of the lumbar spine.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Though the TDIU claim had been separately adjudicated by the RO, when last on appeal, the Board found that the TDIU claim was part and parcel of an initial increased rating claim for DDD of the lumbar spine.

In a July 2016 appeal to the Board, the Veteran's attorney stated that she was appealing not only the TDIU claim, but also "the rating decisions and denials of service connection upon which VA bases its decision."  However, there are no non-final rating claims or claims of service connection before VA, and none over which the Board has jurisdiction.  Because, the appeal to the Board was filed more than a year after any rating decision, if the Veteran wishes to pursue such claims, he should file a new claim with the RO on the standard VA form.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to a schedular TDIU is addressed in the decision below.  The issue of entitlement to an extraschedular TDIU is REMANDED to the RO and is addressed in the REMAND section of the decisions below.



FINDING OF FACT

Since April 29, 2015, the Veteran has been precluded from substantial and gainful employment due to his service connected disabilities, which have a combined rating of 60 percent, and which qualify as a single disability for purposes of TDIU.


CONCLUSION OF LAW

Since April 29, 2015, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran contends that he is entitled to TDIU based on his service-connected disabilities because he has been unable to work since at least 2007.

Legal Criteria

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

To meet the schedular requirements, there must be one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

If the Veteran does not have a high enough rating to meet the schedular criteria for TDIU, but is nevertheless found unemployable by reason of his service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  As such, the Board is unable to grant entitlement to a TDIU on an extraschedular basis in the first instance for the earlier period.  

Analysis

It is clear from the record that the Veteran has not held gainful employment for many years.  He was awarded Social Security Administration (SSA) disability benefits for his back and psychiatric disabilities in 2008.  Income information from the SSA in March 2015 appears to show that the Veteran's income is from SSA.  Further, information submitted to VA by his former employer indicates that the Veteran last worked in June 2009, and two years prior to that was only working a few hours per week because of his inability to stand or travel due to pain.  This also indicates that the Veteran has been unable to work because of back problems.  Thus, the Board finds that the Veteran is precluded from securing or following a substantially gainful occupation as a result of service-connected disabilities, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Having established that the Veteran is currently unable to secure or follow gainful employment, the schedular criteria for TDIU must be addressed.  The Veteran is in receipt of a combined rating of 60 percent for all service-connected disabilities; including 40 percent for DDD of the lumbar spine; 30 percent for PTSD; and 10 percent for left leg radiculopathy related to DDD of the lumbar spine.  38 C.F.R. § 4.25 (setting out the combined rating table).  The Veteran's DDD of the lumbar spine and left leg radiculopathy are considered a single disability for purposes of TDIU, and result in a 50 percent rating for the single disability.  38 C.F.R. §§ 4.16, 4.25 (showing that a 40 percent and 10 percent rating result in a disability of 46 percent, which is rounded to 50 percent).

There is an open question as to whether the Veteran's PTSD with major depressive disorder can be combined with his other disabilities to reach the 60 percent threshold for TDIU based on a single disability.  Though there were indications in the record that PTSD with major depressive disorder might be secondary to DDD of the lumbar spine, the May 2016 examiner opined that the Veteran's PTSD was directly related to service.  However, the examiner opined that the Veteran's major depressive disorder was caused by his DDD of the lumbar spine.  In support, the examiner noted psycho-social stressors during the Veteran's military service and the onset of major depressive disorder after returning home and that pain and physical limitations were from the lumbar spine condition as well as the alleged military sexual trauma the Veteran experienced in service.  This indicates that the Veteran's PTSD with major depressive disorder is "resulting from a common etiology or a single accident," such that PTSD with major depressive disorder can be considered a single disability for TDIU purposes.  38 C.F.R. § 4.16(a)(2); see also Mittleider v. West, 11 Vet. App. 181 (1998) (holding that regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non-service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).

Because the Veteran has met the criteria for a TDIU, and he has had a combined rating of 60 percent for a "single disability" under 38 C.F.R. § 4.16, a TDIU is warranted since April 29, 2015.

ORDER

Since April 29, 2015, a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Veteran has not been able to work for many years because of his service-connected disabilities.  However, before April 29, 2015, the Veteran did not meet the schedular criteria for TDIU, and the Board cannot grant TDIU in the first instance.  Rather the Board must refer to case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board notes that the effective date for the award of service connection for a psychiatric disorder is June 11, 2012, so the time period prior to that may be addressed differently when only the lumbar spine DDD with radiculopathy was in effect.

Accordingly, this issue is REMANDED for the following actions:

1.  Forward the Veteran's claim for TDIU prior to April 29, 2015 to the Director of Compensation and Pension Service for consideration of entitlement to a total rating based on unemployability on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

2.  Thereafter, if any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


